Case 1:20-cv-22044-JEM Document 32 Entered on FLSD Docket 07/29/2020 Page 1 of 3


                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

  GOVERNMENT EMPLOYEES INS. CO.; et al                                   Case No.: 20-CV-22044-JEM

         Plaintiffs,

  v.

  MANUEL V. FEIJOO, MANUEL V. FEIJOO, M.D.,
  P.A., WE CARE MEDICAL SERVICES, INC., MANUEL
  MARTINEZ VARELA, TONY NGUYEN, D.O.; NEW
  LIFE CLINICAL SERVICES, INC., ALEAN MACHADO,
  JOSE ESTEVEZ, YOANDRA RODRIGUEZ, ACCIDENT
  REHAB ASSC. INC., d/b/a AMERICAN MEDICAL &
  REHAB CENTER, ALEJANDRO VAZQUEZ, MARIA
  VAZQUEZ, ERICK SALADO, M.D., MIAMI MEDICAL
  GROUP, INC., JUAN JIMENEZ, GRACIELA JIMENEZ,
  JOSE MARQUEZ, M.D., MARIA NODARSE, D.C.,
  YARA VAZQUEZ and HAI UZAN

         Defendants.
                                                               /

                       DEFENDANTs FEIJOO and FEIJOO PA UNOPPOSED
                         SECOND MOTION FOR EXTENSION OF TIME

         Defendants, MANUEL V. FEIJOO, and MANUEL V. FEIJOO, M.D., P.A., by and through
  their undersigned attorney, hereby move for a two-day extension of time to respond to the complaint
  and state:
         The Court granted the Feijoo Defendants an extension through today. [DE 22].                The
  undersigned knows that the Court said that for any future requests “good cause” had to be shown.
  The undersigned has to go with his mother to an appointment with her doctor today; she is 87 and
  has dementia. The undersigned also had to deal with other medical issues with her last week and
  earlier this week, as well as having to file several lengthy and complicated matters in other litigation
  over the past week. The undersigned notes that one other Defendant, New Life, was granted an
  extension through August 11, so an extension to the undersigned will not delay the proceedings.
         In accordance with Local Rule 7.1, undersigned counsel hereby certifies that the attorneys
  for the Plaintiffs have advised in writing that they do not oppose the Defendants’ request.
         WHEREFORE, Defendants, Dr. Feijoo and his P.A., move for an extension of time through
  July 31, 2020, to respond to the complaint.
Case 1:20-cv-22044-JEM Document 32 Entered on FLSD Docket 07/29/2020 Page 2 of 3


  GEICO v. FEIJOO, et al - Case No.: 20-CV-22044-JEM

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on July 29, 2020, I have filed the foregoing document with the
  Clerk of Court using the CM/ECF system and that a copy was electronically served upon all persons
  on the below service list in the manner specified, either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
  are not authorized to receive electronically Notices of Electronic Filing

                                                        THE PIVNIK LAW FIRM
                                                        7700 N. Kendal Drive, Suite 703
                                                        Miami, FL 33156
                                                        Tel: 305-670-0095
                                                        Email: Pivniklaw@aol.com
                                                               Jpivnik@Pivniklaw.com

                                                        By: /s/ Jerome A. Pivnik
                                                           Jerome A. Pivnik, Esq.
                                                           Fla. Bar No.: 400408

                                          SERVICE LIST

  For Plaintiffs:

  John P. Marino (FBN 814539)
  Lindsey R. Trowell (FBN 678783)
  Kristen Wenger (FBN 92136)
  SMITH, GAMBRELL & RUSSELL, LLP
  50 North Laura Street, Suite 2600
  Jacksonville, Florida 32202
  Phone: (904) 598-6100
  Facsimile: (904) 598-6204
  ltrowell@sgrlaw.com
  jmarino@sgrlaw.com
  kwenger@sgrlaw.com

  Yonatan Bernstein
  RIVKIN RADLER LLP
  926 RXR Plaza
  Uniondale, New York 11550
  Phone: (516) 357-3000
  Facsimile: (516) 357-3333
  max.gershenoff@rivkin.com
  yonatan.bernstein@rivkin.com




                                                  -2-
Case 1:20-cv-22044-JEM Document 32 Entered on FLSD Docket 07/29/2020 Page 3 of 3


  GEICO v. FEIJOO, et al - Case No.: 20-CV-22044-JEM

  For Defendants:        We Care Medical Services, Inc, and Manuel Martinez Varela

  Law Offices of Carlos Cruanes, P.A.
  815 N.W. 57th Avenue, Suite 401
  Miami, Florida 33126
  Telephone: (786) 378-8189
  Facsimile: (305) 631-1816


  For Defendants:        Accident Rehab Associates Inc, d/b/a American Medical & Rehab Center,
                         Alejandro Vasquez, Maria Vasquez and Erick Salado, Md.,

  Ronald E. D’Anna
  Florida Bar No.: 357405
  D’ANNA LEGAL, PLLC
  2000 Glades Road, Suite 300
  Boca Raton, Florida 33431
  Telephone: (561) 962-6563, (561) 866-6122
  rdanna@dannalegal.com; lheron@dannalegal.com

  For Defendants:        Miami Medical Group, Inc., Juan Jimenez, Graciela Jimenez, Jose Marquez,
                         M.D., Maria Nodarse, D.C., Yara Vazquez and Hai Uzan

  Kenneth Schurr, Esq.
  2030 S. Douglas Rd.
  Coral Gables, FLA 33134

  Andrew P. Baratta (Pa. Bar No. 82250)
  Pro Hac Vice Pending
  Baratta, Russell & Baratta
  3500 Reading Way
  Huntingdon Valley, Pa. 19006
  215-914-2222
  215-914-2118 (facsimile)
  andrew@barattarussell.com ,

  For Defendants:        New Life Clinical Services, Inc.

  Alexander Alvarez, Esq.
  The Alvarez Law Firm
  3251 Ponce de Leon Blvd, Coral Gables, FL 33134
  Alex@AAlvarezlawfirm.com
  Anamaire@AAlvarezlawfirm.com



                                                  -3-
